Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: claims 21-40 
are considered to be allowable due to the inclusion of the following claim limitations: “…a measurement circuit having a counter that measures a duration of one of a first drive interval or a first Off-interval of a first light load interval of the one or more light-load intervals; a drive pattern circuit coupled to the valley-peak circuit and configured to form each pulse set to enable the high-side transistor and the low side transistor followed by a non-switching interval in which both the high-side transistor and low-side transistor are not switched for a time interval, the drive pattern circuit configured to control the time interval in response to the duration” in claim 21, “…the light-load circuit configured to form each pulse set to enable the high-side transistor and the low side transistor followed by a non-switching interval in which both the high-side transistor and low-side transistor are not switched for a time interval, the light-load circuit configured to control the time interval to be substantially equal to one or more of the peak-to-valley oscillation cycles” in claim 23, and “…the light load control circuit configured to detect a first drive duration of a first drive interval of a first 
Claims 22, 24-34, and 36-40 are considered to be allowable due to their dependence on claims 21, 23, and 35.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837